Citation Nr: 0514115	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for diabetes mellitus.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for peripheral neuropathy of the left upper 
extremity.

3.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for peripheral neuropathy of the right upper 
extremity.

4.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an increased evaluation for chronic 
subluxation of the left shoulder, currently rated 20 percent 
disabling.

7.  Entitlement to an increased evaluation for residuals of a 
chip fracture of the left tibial tubercle, currently rated 10 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active honorable military service from 
November 1963 to November 1969 and from June 1970 to March 
13, 1973.  He also had active duty for training from 
September to November 1963.  His period of military service 
from March 14, 1973 to May 1977 is not recognized.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 and later rating decisions by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The September 2002 
rating decision granted the veteran service connection for 
diabetes mellitus and rated this disorder as 20 percent 
disabling, effective from July 2001.  This determination also 
increased the disability evaluations for the veteran's 
service- connected left shoulder and left knee disorders from 
noncompensable to 10 percent disabling, effective from July 
2002.  A subsequent RO rating action dated in  
March 2003 increased the disability evaluation for the 
veteran's service-connected left shoulder disability from 10 
percent to 20 percent disabling, effective from July 2002.  

In a rating action dated in March 2004, the veteran's 
service-connected diabetes mellitus was recharacterized by 
the RO as diabetes mellitus with evidence of peripheral 
neuropathy of both upper and lower extremities.  The 20 
percent disability evaluation was continued at that time.  A 
rating decision dated in November 2004 established separate 
compensable evaluation of 10 percent for peripheral 
neuropathy involving each of the veteran's bilateral upper 
and lower extremities, effective from July 2002.  The veteran 
has not appealed the effective date if the assigned ratings.

Several statements made by the veteran on recent VA 
examinations raise the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.   This issue is referred to the RO for action 
deemed appropriate.

The issues of entitlement to increased ratings for chronic 
subluxation of the left shoulder and the residuals of a chip 
fracture of the left tibial tubercle are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to November 17, 2003 the veteran's service-
connected diabetes mellitus required diet restrictions and 
insulin therapy, without indication of related regulation of 
activities.

2.  Effective November 17, 2003 the veteran's service-
connected diabetes mellitus required diet restrictions, 
insulin therapy, and regulation of activities.

3.  The veteran's service-connected peripheral neuropathy of 
the left upper extremity is manifested by subjective 
complaints of tingling and sensory loss, and results in no 
more than mild incomplete paralysis of the right median 
nerve.

4. The veteran's service-connected peripheral neuropathy of 
the right upper extremity is manifested by subjective 
complaints of tingling and sensory loss, and results in no 
more than mild incomplete paralysis of the right median 
nerve.

5.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is manifested by subjective 
complaints of tingling and sensory loss, and results in no 
more than mild incomplete paralysis of the left external 
popliteal nerve.

6.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is manifested by subjective 
complaints of tingling and sensory loss, and results in no 
more than mild incomplete paralysis of the right external 
popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus prior to November 17, 2003 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.§§ 4.7, 4.119, Diagnostic Code 7913 (2004).

2.  The criteria for an initial evaluation of 40 percent for 
diabetes mellitus effective from November 17, 2003 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.119, 
Diagnostic Code 7913 (2004).

3. The criteria for the assignment of a rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left upper extremity have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515 
(2004).

4.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right upper extremity have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515. 
(2004).

5.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515 
(2004).

6.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

Concerning his original claims for service connection for 
diabetes and peripheral neuropathy, the record reflects that 
the VA has made reasonable efforts to notify the veteran of 
the information and evidence needed to substantiate his 
claim.  The veteran was provided copies of the rating 
decisions noted above, statements of the case in January and 
March 2003 and supplemental statements of the case dated in 
April and December 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in letters dated in August 2002 and December 2003, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The veteran has 
testified that he has been awarded Social Security 
Administration disability benefits.  The Board, however, has 
determined that it is not necessary to obtain these records.  
This is so because the veteran has stated that he was awarded 
these benefits in 1986 and according to his testimony this 
award was based primarily on nonservice-connected disability. 
These records clearly would not be sufficiently current, to 
the extent they addressed service-connected disability, as to 
be relevant to the veteran's claims before the Board.  The 
Board, thus, finds that VA has satisfied both its duty to 
notify and assist the veteran in this case 

The Board notes that the appellant was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Concerning the claims for an increased ratings, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating, are "down- stream" elements of the 
claim for compensation, rather than new claims. See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, issuing 
a supplemental statement of the case in July 2004. The SOC 
outlined the controlling law and regulations, as well as what 
the evidence showed, and explained the basis for the rating 
determination.

Factual Background.

In a letter dated in July 2002, a private physician reported 
that the veteran has Type I diabetes and requires insulin.

On VA diabetes mellitus examination in September 2002, it was 
noted that he was in Vietnam in 1965 and was discovered to 
have diabetes on a routine blood test.  He reported following 
a 2-g sodium and 1800-ADA diet and gained weight.  It was 
noted that his activity is restricted secondary to his left 
shoulder injury and that he could walk about one-half of a 
mile without any problem.  He said he got tingling and 
numbness in both legs.  His current medication consisted of 
NPH 15 units in the morning and 15 units in the evening, 
Zestril.  

On physical examination, the skin had no rashes.  The eyes 
were clear and reactive to light.  The thyroid gland was 
palpable.  Lungs and heart were essentially normal.  All the 
peripheral pulses were present with no jugular venous 
distention or edema.  Plantar was down going in both feet.  
The veteran did not have any callus or ulceration.  Tibialis, 
posterior, and dorsalis pedis pulses were present.  There was 
no tinea infection.  The veteran had normal bladder and bowel 
function.  Insulin dependent diabetes mellitus was the 
pertinent diagnosis.

Service connection for diabetes mellitus, rated 20 percent 
disabling, effective from July 2001 was established by an RO 
rating action dated in September 2002.  

The veteran received treatment at a VA outpatient clinic 
during 2002 and 2003 for several problems.  These records 
show that the veteran reported a few episodes of 
hypoglycemia, as well as, complaints of ongoing pain, 
swelling, coldness, and tingling in his lower extremities.  
It was noted in August 2003, that the veteran was a diabetic 
and was most likely diabetic neuropathy.  The veteran 
reported that he was unable to exercise due to knee pain and 
that he must walk with someone because his blood sugar drops 
suddenly when he attempts to exercise.  In September and 
December 2003, the veteran's diabetes was reported to be well 
controlled with NPH insulin with hgbaic 5.7 to 6.0.  

He was seen on November 17, 2003 for erratic fasting blood 
sugar levels.  The veteran reported frequent hypoglycemic 
episodes which caused him to pass out at home.  He reported 
frequent hypoglycemic episodes with any exercise or walking 
and at night.  He also reported some parathesias of toes and 
fingers.  It was noted at that time that he was on oral 
agents (metformin) but it stopped working and that glucotrol 
was also used.  He then was placed on insulin, which 
reportedly worked well and is now taking 15 N in t5he morning 
and 10 N before dinner.  It was determined to decrease his 
insulin and start the veteran on TZD because of liability and 
low dose already.  It was hoped that this would reduce his 
hypoglycemic episodes.  His examiner stated that the veteran 
would probably benefit by being maintained in the high 6/low 
7 ranges.  

On VA examination in December 2003, the veteran's medications 
were noted to include NPH insulin 15 units subcutaneously, 
and a sliding-scale insulin.  The veteran reported that he 
follows a 200 kilcalorie ADA diet.  On neurologic examination 
the veteran's sensation was decreased to light touch on the 
plantar surfaces, bilaterally; otherwise sensation was 
intact.  The examiner concluded that the veteran does have 
some neuropathic type symptoms to include paresthesias in his 
fingers and feet.

On a VA neurologic examination in December 2003 the veteran 
was noted to have been diagnosed with diabetes mellitus in 
1998 and taking pills ever since.  It was also noted that for 
a year he has also been on insulin.  The veteran reported 
noticing a tingling and burning pain in all four extremities, 
distally.  On this examination, it was noted that the veteran 
has bilateral knee problems and walked with a cane.  Deep 
tendon reflexes were present everywhere.  There was distal 
sensory loss in a glove-and-stocking type compatible with 
diabetic peripheral neuropathy.  Diabetic peripheral 
neuropathy was diagnosed.

The RO in a rating action dated in March 2004, 
recharacterized the service-connected diabetes mellitus to 
include evidence of peripheral neuropathy of both the upper 
and lower extremities.  The 20 percent disability evaluation 
was continued.

On his most recent VA examination in July 2004, the veteran 
reported two hospitalizations since his diagnosis for 
hyperglycemia, hyperosmia, but denied any known ketoacidosis.  
He reported frequent hypoglycemic reactions occurring 
approximately two times a week.  He stated that he follows a 
2,000 kilo calorie ADA diet and reported a five-pound weight 
loss since his last visit.  He reported that his activities 
are restricted related to diabetes mellitus in that he is 
weak and fatigued and has decreased ambulation secondary to 
frequent hypoglycemia.  Neurologically, he reported finger 
and toe numbness, tingling, and painful sensations 
occasionally.  He said that he sees his diabetic care 
provider approximately every three to four months, and that 
he has loss of strength and anal pruritis.  His medication 
were noted to include Rosiglitazone 4 mg po qd, NPH insulin 
20 units subcutaneously q AM and 10 units subcutaneously q 
PM, Zocor 20 mg po qd and sliding scale insulin with meals.  

On physical examination the veteran was noted to have arcus 
senilis faintly bilaterally.  Fundoscopic examination 
revealed no gross abnormalities in the retinal vasculature.  
The skin showed no abnormal rashes or lesions.  The veteran's 
feet were normal without any ulcerations or other lesions.  
On neurologic examination, cranial nerves II to XII were 
grossly intact bilaterally.  Pupils were equal and reactive 
to light and accommodation.  Strength was normal.  Sensation 
was markedly diminished to light touch, pinprick, and 
vibration in the lower extremities from the toes to the knees 
bilaterally and also in the upper extremities from the 
fingers to the elbows bilaterally.  Deep tendon reflexes were 
2+.  Gait was normal without ataxia.  Type 2 diabetes 
mellitus was diagnosed.  The examiner commented that the 
veteran reported frequent hypoglycemic reactions as well as 
two hospitalizations in the past for hyperglycemia.  He also 
reported some activity restriction in that he is fatigued and 
weak and has decreased ambulation.  He added that the veteran 
also has neuropathic symptoms as evident in his finger and 
toe parasthesias, the diminished sensation in his upper and 
lower extremities and his erectile dysfunction.

On VA neurologic examination, it was noted that the veteran 
was a diabetic on insulin bid plus antidiabetic oral agents.  
It was further noted that for the last 10 to 12 years the 
veteran has had a bad case of tingling in all four 
extremities particularly in the soles of the feet and in the 
palms.  On objective examination, cranial nerves were 
negative. There was no straight leg raising sign and the 
veteran had normal strength, coordination, and deep tendon 
reflexes.  Sensation was impaired in a glove and stocking 
type of pattern compatible with a peripheral neuropathy.  An 
EMG study showed no responses in either of the sural nerves 
in the feet.  This was reported to be consistent with 
diabetic sensory polyneuropathy.  Sensory neuropathy from 
diabetes mellitus was the diagnosis.

At his hearing in March 2005, the veteran stated that he 
requires oral medications and insulin for his diabetes and 
has restrictions in his diet and activities.  He testified 
that his doctor had placed restriction on his activities.  
His activities were confined to his house due to the sugar 
level bottoming out and accompanying disorientation and 
dizziness.  He said that he experiences numbness and tingling 
in his hands as well as foot drag and that he is right 
handed.  The veteran further testified that he was 
hospitalized for hypoglycemia in 2004 and that he experiences 
lightheadness and dizziness.  He said that his left knee 
causes pain with weight bearing and that he experiences daily 
left knee instability.  The veteran stated that he requires 
steroid shots for his left shoulder ever 3 months.  He said 
that he has frequent left shoulder dislocations and limited 
functional use.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which service-connected disabilities 
adversely affect the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned ratings 
are based, as far as practicable, upon the average impairment 
of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, where the question for 
consideration involves the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran has disagreed with the initial rating assigned 
for the service-connected diabetes mellitus and peripheral 
neuropathy involving both lower and upper extremities. 
Therefore, with respect to these disorder, the Board must 
consider the propriety of the initial rating including 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3. 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

A.  Diabetes Mellitus

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this section, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2004).

In this case, the evidence shows that the veteran regularly 
takes insulin for his diabetes mellitus and a 2000-calorie 
ADA diet.  When evaluated by the VA in September 2002, there 
was no restriction on activities caused by the diabetes 
mellitus.  As such, the criteria for a rating in excess of 20 
percent prior to November 17, 2003 have not been met.

However, when he was seen on November 17, 2003 for erratic 
fasting blood sugar levels, he reported frequent hypoglycemic 
episodes with any exercise or walking and at night which 
caused him to pass out at home.  During the recent VA 
examination the veteran informed the examiner of a history of 
frequent hypoglycemic episodes.  He indicated that his 
physician have placed restrictions on his activities due to 
the diabetes due to fatigue and weakness.  Additionally 
during his hearing in March 2005 he testified that his doctor 
had placed restriction on his activities.  His activities 
were confined to his house due to the sugar level bottoming 
out and accompanying disorientation and dizziness.  He was 
told to be accompanied by another individual when exercising 
because of the symptoms associated with the diabetes.  The 
Board finds this testimony credible.  

As such, the Board finds that the degree of disability more 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  Accordingly, it is the judgment of the 
Board that a 40 percent rating is warranted effective 
November 17, 2003, the date he was seen at the outpatient 
clinic.  

However, the Board further finds that a rating in excess of 
40 percent is not warranted.  The current evidence does not 
show episodes of ketoacidosis or visits to a diabetic care 
provider twice a month.  The veteran reported two 
hospitalizations since his diagnosis for hyperglycemia, a 
period of approximately three years.  Thus, the criteria for 
a 60 percent rating have not been met. 

B.  Peripheral Neuropathy of the Upper Extremities  

The Schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.

The veteran's service-connected peripheral neuropathy of the 
left and right upper extremities is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8515, which pertains to paralysis of 
the median nerve.

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand. 38 C.F.R. § 
4.124a.

The record reflects that the veteran peripheral neuropathy of 
the upper extremities is primarily manifested by complaints 
of tingling, burning pain and numbness in his fingers and 
objectively demonstrated distal sensory deficits in a glove 
type distribution. His strength and deep tendon reflexes were 
shown to be normal on VA examination in July 2004.   

To summarize, the current evidence demonstrates that the 
veteran's left and right upper extremity peripheral 
neuropathy results in no more than mild incomplete paralysis 
of a moderate degree.  Accordingly, the Board concludes that 
increased ratings for the veteran's left and right upper 
extremity peripheral neuropathy are not warranted.

The 10 percent rating for each upper extremity is the highest 
rating warranted throughout the appeal period. Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence is not equipoise 
as to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2004).

C.  Peripheral Neuropathy of the Lower Extremities

The veteran's service-connected peripheral neuropathy of the 
left and right lower extremities is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, which pertains to paralysis of 
the external popliteal nerve.  Under this regulatory 
provision for the external popliteal nerve, a rating of 20 
percent is warranted where there is moderate incomplete 
paralysis.  A rating of 30 percent is warranted where there 
is severe incomplete paralysis and a rating of 40 percent is 
warranted with complete paralysis.

While the veteran has complained of tingling, burning pain, 
and numbness in his toes, the medical evidence of record 
reflects no more than stocking type sensory involvement 
resulting from his peripheral neuropathy, indicative of no 
more than a mild incomplete paralysis for each lower 
extremity.  Thus a rating in excess of 10 percent for each 
lower extremity is not warranted. 

The 10 percent rating for each lower extremity is the highest 
rating warranted throughout the appeal period. Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence is not equipoise 
as to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2004).


ORDER

A higher initial evaluation of 20 percent for diabetes 
mellitus effective prior to November 17, 2003 is denied.

A higher initial evaluation, of 40 percent for diabetes 
mellitus effective from November 17, 2003 is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

A higher initial evaluation, in excess of 10 percent, for 
peripheral neuropathy of the left upper extremity is denied.

A higher initial evaluation, in excess of 10 percent, for 
peripheral neuropathy of the right upper extremity is denied.

A higher initial evaluation, in excess of 10 percent, for 
peripheral neuropathy of the left lower extremity is denied.

A higher initial evaluation, in excess of 10 percent, for 
peripheral neuropathy of the right lower extremity is denied.


REMAND

A review of the record reflects that the veteran has not been 
fully informed of the VA duties and his rights under the VCAA 
as it relates to his claims for increased ratings for the 
residuals of a chip fracture of the left tibial tubercle and 
chronic subluxation of the left shoulder.  The VCAA letters 
date in August 2002 and December 2003 were confined to claims 
for service connection.  As such, a remand is warranted

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the VA medical 
facility in Columbia to furnish copies of 
any additional medical records pertaining 
to treatment for the disabilities in 
issue covering the period from December 
2003 to the present.  

2.  The RO should inform the veteran of 
the VCAA as it relates to his claims for 
increased ratings for the residuals of a 
chip fracture of the left tibial tubercle 
and chronic subluxation of the left 
shoulder.  The RO should specifically 
inform him to furnish copies of any 
evidence in his possession pertinent to 
his claims not previously submitted as 
required by 38 C.F.R. § 3.159 and what 
evidence the VA will obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Thereafter, the RO should then 
readjudicate the issues on appeal.  In 
the event that any action taken remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  Thereafter, 
the case should again be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


